Bigelow, J.
By St. 1838, c. 163, § 6, it is provided that the debtor shall at all times, before the granting of his certificate of discharge, upon reasonable notice, attend and submit to an examination on oath before the judge and the assignees, upon all matters relating to the disposal of his estate, his dealings, accounts, debts and other matters concerning his estate. It does not provide by whom this examination is to be conducted. It is the duty of the judge, in the absence of any express .provision, *252on sufficient cause shown, to direct such examination to be had, to regulate the manner in which and the person by whom it is to be conducted, and the extent to which it is to be earned. Cases might often arise, when it would be expedient and proper that the creditors should be allowed to conduct such examination. Assignees might omit to institute it, without being guilty of such neglect or failure of duty as to authorize their removal, and yet the judge, on cause shown, might think an examination expedient and proper.
It is not a sound argument against the existence of this power that it is liable to abuse. It is difficult to intrust any tribunal with power which cannot be misused or perverted. The only protection, which parties can have against such abuse, is to be found in the wisdom, integrity and sound discretion of the magistrate in whom the power is vested by law.

Petition dismissed.